Exhibit 10(d)

--------------------------------------------------------------------------------



 

PPL ELECTRIC UTILITIES CORPORATION



TO

JPMORGAN CHASE BANK,
(formerly known as The Chase Manhattan Bank)
Trustee



 

 

 

_____________________________

Supplemental Indenture No. 3
Dated as of May 1, 2003

 

_____________________________

Supplemental to the Indenture
dated as of August 1, 2001

 

_____________________________

Establishing Terms of

Senior Secured Bonds, 4.30% Series due 2013

 



--------------------------------------------------------------------------------





SUPPLEMENTAL INDENTURE NO. 3

          SUPPLEMENTAL INDENTURE No. 3, dated as of the 1st day of May, 2003
made and entered into by and between PPL ELECTRIC UTILITIES CORPORATION, a
corporation of the Commonwealth of Pennsylvania, whose address is Two North
Ninth Street, Allentown, Pennsylvania 18101 (hereinafter sometimes called the
"Company"), and JPMORGAN CHASE BANK (formerly known as The Chase Manhattan
Bank), a New York banking corporation, whose address is 4 New York Plaza, 15th
Floor, New York, New York 10004 (hereinafter sometimes called the "Trustee"), as
Trustee under the Indenture, dated as of August 1, 2001 (hereinafter called the
"Original Indenture"), this Supplemental Indenture No. 3 being supplemental
thereto. The Original Indenture and any and all indentures and instruments
supplemental thereto are hereafter sometimes collectively called the
"Indenture."



RECITALS OF THE COMPANY

          The Original Indenture was authorized, executed and delivered by the
Company to provide for the issuance from time to time of its Securities (such
term and all other capitalized terms used herein without definition having the
meanings assigned to them in the Original Indenture), to be issued in one or
more series as contemplated therein, and to provide security for the payment of
the principal of and premium, if any, and interest, if any, on the Securities.



          The Company has heretofore executed and delivered to the Trustee
Supplemental Indentures for the purposes recited therein and for the purpose of
creating series of securities as set forth in Schedule A hereto.



          Pursuant to Article Three of the Original Indenture, the Company has
established a fourth series of Securities, such series of Securities to be
hereinafter sometimes called "Securities of the Fourth Series."



          As contemplated in Section 301 of the Original Indenture, the Company
wishes to establish the designation and certain terms of the Securities of the
Fourth Series. The Company has duly authorized the execution and delivery of
this Supplemental Indenture No. 3 to establish the designation and certain terms
of the Securities of the Fourth Series and has duly authorized the issuance of
such Securities; and all acts necessary to make this Supplemental Indenture No.
3 a valid agreement of the Company, and to make the Securities of the Fourth
Series valid obligations of the Company, have been performed.



          NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE NO. 3 WITNESSETH, that,
for and in consideration of the premises and of the purchase of the Securities
by the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of the Holders of the Securities of the Fourth Series, as
follows:

ARTICLE ONE

Fourth Series Of Securities

          SECTION 101.   The Securities of the Fourth Series shall be designated
Senior Secured Bonds, 4.30% Series due 2013, and shall have the terms provided
therefor in this Article One of this Supplemental Indenture No. 3, shall be
limited in aggregate principal amount (except as contemplated in Section 301(b)
of the Original Indenture) to $100,000,000, and shall have such terms as are
hereby established for such Securities of the Fourth Series as contemplated in
Section 301 of the Original Indenture. The form or forms and additional terms of
the Securities of the Fourth Series shall be established in an Officer's
Certificate of the Company, as contemplated by Section 201 of the Original
Indenture.

          SECTION 102.   Covenants.

          So long as any Securities of the Fourth Series shall remain
Outstanding, each of the following shall be an additional covenant of the
Company under the Indenture:

          (a)   The Company shall not declare any dividends on its shares of
common stock or commit to make any other distribution on its shares of common
stock (other than dividends and distributions payable in shares of its common
stock), or purchase or redeem any shares of its common stock, other than with
the proceeds of additional common stock financing (each such payment or
distribution or purchase, a "Restricted Payment"), if and for so long as the
average of the Interest Coverage Ratios for the four most recently ended fiscal
quarters immediately preceding the date of declaration of any such Restricted
Payment falls below 1.5. The Company shall not declare any cash dividend on
shares of its common stock, or otherwise commit to making any other Restricted
Payment, unless such dividend or other Restricted Payment is payable within 120
days of the date of declaration or other commitment.

          (b)   If the Company receives a Dividend Notice from the Independent
Administrator, the Company shall not make any Restricted Payment until such time
as the Company has delivered to the Independent Administrator an Exceptions
Opinion, a Materiality Certificate, or a Correction Notice (in each case, as
such terms are defined in the Compliance Administration Agreement), as
contemplated by Section 10(d) of the Compliance Administration Agreement.

          (c)   If and for so long as the average of the Interest Coverage
Ratios for the four consecutive fiscal quarters immediately preceding any date
of determination falls below 1.5, the Company shall initiate a filing for rate
relief with the Pennsylvania Public Utility Commission ("PUC") within 90 days,
unless the Company is not eligible for such rate relief under applicable law,
regulation or orders or policies of the PUC then in effect.

          (d)   The Company will not issue additional Securities (other than (i)
Securities issued to refund Outstanding Securities, outstanding bonds issued
under the PPL 1945 Mortgage, or any other Class A Bonds and (ii) Securities
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Securities of such series pursuant to Section 304,
305, 306, 506 or 1306 of the Indenture), unless the Company shall have received
Rating Agency Confirmations from each applicable Rating Agency, each to the
effect that the issuance of such additional Securities will not result in the
reduction or withdrawal of the ratings on the Outstanding Securities of the
Fourth Series below the lower of (x) such Rating Agency's rating on such
Outstanding Securities then in effect or (y) such Rating Agency's Threshold
Rating.

          (e)   The Company shall not, subject to the requirements of applicable
law, regulation and policies of applicable regulatory bodies, engage in any
business, either directly or through subsidiaries of the Company, other than its
electric transmission and distribution businesses and businesses related to or
arising out of the electric transmission and distribution businesses.

          (f)   The Company will not consolidate with or merge with or into, or
convey or otherwise transfer, or lease, as or substantially as an entirety, its
Electric Utility Property to any Person, unless:

                    (i)   the provisions of Section 1201 of the Indenture are
complied with;

                    (ii)   immediately after giving effect to such transaction,
the Consolidated Net Worth of the Company or the Successor Company, as the case
may be, is not less than that of the Company immediately prior to the
transaction; and

                    (iii)   the Company shall have received Rating Agency
Confirmations from each applicable Rating Agency, each to the effect that the
merger, consolidation or other transaction will not result in the reduction or
withdrawal of the ratings on the Outstanding Securities of the Fourth Series
below the lower of (x) such Rating Agency's rating on such Outstanding
Securities then in effect or (y) such Rating Agency's Threshold Rating.

          (g)   The Company will not acquire tangible electric transmission and
distribution assets of any other electric transmission and distribution company
having a value in excess of 20% of the total assets of the Company and its
consolidated subsidiaries as shown on the Company's most recent audited
consolidated balance sheet unless the Company shall have received Rating Agency
Confirmations from each applicable Rating Agency, each to the effect that the
acquisition will not result in the reduction or withdrawal of the ratings on the
Outstanding Securities of the Fourth Series below the lower of (x) such Rating
Agency's rating on such Outstanding Securities then in effect or (y) such Rating
Agency's Threshold Rating.

          (h)   After the date of the first authentication of Securities of the
Fourth Series, the Company shall not issue additional Class A Bonds under the
PPL 1945 Mortgage except for Class A Bonds (i) to replace mutilated, destroyed,
lost or stolen Class A Bonds of the same series or to effect transfers,
exchanges, or partial redemptions, payments or retirements of Class A Bonds;
(ii) to be delivered to the Trustee under the Indenture; or (iii) to refund or
refinance outstanding Class A Bonds.

          (i)   The Securities of the Fourth Series shall have the benefit of
the covenant of the Company contained in Section 707 of the Indenture.

          (j)   The Company will comply in all material respects with Articles X
and XI of its Amended and Restated Articles of Incorporation and Article IX of
its Bylaws, in each case as such documents may be amended from time to time in
accordance with the terms thereof.

          (k)   The Company will not solicit its affiliates to obtain, or accept
from any of its affiliates, any guarantee by such affiliate of any obligation of
the Company.

          (l)   The Company shall notify the Holders of the Securities of the
Fourth Series of the discharge of the Lien of the Indenture pursuant to Section
1811 of the Original Indenture promptly after the recording of the instruments
of discharge executed by the Trustee.

          SECTION 103.   Release of Mortgaged Property.

          So long as any Securities of the Fourth Series shall remain
Outstanding, any Officer's Certificate delivered pursuant to Section 1803(b) of
the Original Indenture shall also state that (except in any case where a
Governmental Authority has lawfully ordered the Company to divest itself of such
property) such release is, in the judgment of the signers, desirable in the
conduct of the business of the Company.

          SECTION 104.   Additional Condition to Release Date.

          So long as any Securities of the Fourth Series shall remain
Outstanding, it shall be a condition to the occurrence of the Release Date under
Section 1811 of the Original Indenture, that the Company deliver to the Trustee
Rating Agency Confirmations from each applicable Rating Agency, each to the
effect that the discharge of the Lien of the Indenture will not result in the
reduction or withdrawal of the ratings on the Outstanding Securities of the
Fourth Series below the lower of (x) such Rating Agency's rating on such
Outstanding Securities then in effect or (y) such Rating Agency's Threshold
Rating.

          SECTION 105.   Events of Default.

          So long as any Securities of the Fourth Series shall remain
Outstanding, the occurrence and continuation of the following shall be an
additional Event of Default under the Indenture: the Trustee shall receive a
Noncompliance Notice from the Independent Administrator under the Compliance
Administration Agreement, unless and until the Independent Administrator shall
have informed the Trustee that such Noncompliance Notice is no longer in effect.

          In the absence of actual receipt of a Noncompliance Notice as provided
in this Section 105, nothing herein shall be deemed to charge the Trustee with
knowledge of any failure by the Company or the Independent Administrator to
comply with the Compliance Administration Agreement, or with any duty to inquire
as to the Company's or the Independent Administrator's compliance therewith.

          SECTION 106.   Definitions. For purposes of this Article One,

          "Compliance Administration Agreement" shall mean that Compliance
Administration Agreement between the Company and Global Securitization Services,
LLC, as Independent Administrator as such agreement shall be amended or
supplemented from time to time.

          "Consolidated Net Worth" shall mean, with respect to any Person, the
excess of such Person's consolidated assets over its consolidated liabilities,
determined in accordance with generally accepted accounting principles;

          "Dividend Notice" shall mean a notice from the Independent
Administrator as contemplated by Section 10(d) of the Compliance Administration
Agreement.

          "Funds from Operation" means for any period with respect to the
Company and its consolidated subsidiaries, the aggregate amount of consolidated
net income of the Company and its consolidated subsidiaries (x) plus deferred
income taxes, depreciation and amortization expense, preferred dividends,
extraordinary expense items, any non-recurring or non-cash charges to net income
(whether or not an extraordinary item) and any expense associated with
intangible transition charges, and (y) minus any deferred investment tax credit,
any extraordinary revenue items and any income associated with intangible
transition charges, all computed in accordance with generally accepted
accounting principles in effect on the date of original issue of the Securities
of the Fourth Series;

          "Gross Interest Expense" means for any period, the interest expense on
indebtedness of the Company and its consolidated subsidiaries minus any interest
expense associated with intangible transition debt;

          "Independent Administrator" shall mean, initially, Global
Securitization Services, LLC, as Administrator under the Compliance
Administration Agreement, and its successors in such capacity from time to time.

          "Interest Coverage Ratio" means the ratio of (i) the sum of Funds from
Operation plus Gross Interest Expense to (ii) Gross Interest Expense;

          "Noncompliance Notice" shall mean a notice from the Independent
Administrator as contemplated by Section 11(a) of the Compliance Administration
Agreement.

          "Rating Agency" shall mean any of Fitch, Inc. ("Fitch"), Moody's
Investors Service, Inc. ("Moody's"), and Standard & Poor's, a Division of The
McGraw-Hill Companies, Inc. ("S&P"), and, in each case, its respective
successors and assigns, or absent a successor to any such Rating Agency, or if
such entity shall cease to rate Securities of the Fourth Series, such other
nationally recognized statistical rating organization as may be selected by the
Company and designated a Rating Agency with respect to the Securities of the
Fourth Series. Notwithstanding any provision of the Indenture, if any Rating
Agency ceases to exist or to rate Securities of the Fourth Series, the Company
may, but shall not be required to, so designate another nationally recognized
statistical rating organization as a Rating Agency with respect to the
Securities of the Fourth Series.

          "Rating Agency Confirmations" shall mean written evidence of the
ratings on the Securities of the Fourth Series of each of the three Rating
Agencies; provided that if any of such Rating Agencies ceases to exist or to
rate Securities of the Fourth Series, "Rating Agency Confirmations" shall mean
the written evidence of the ratings on the Securities of the Fourth Series by
any remaining Rating Agency or Rating Agencies.

          "Restricted Payment" shall have the meaning set forth in Section 102;
and

          "Threshold Rating" shall mean, with respect to Securities of the
Fourth Series, A- in the case of Fitch, A3 in the case of Moody's, and A- in the
case of S&P, or, in each case, the equivalent rating if any such Rating Agency
shall change its rating designations.

          SECTION 107.   Satisfaction and Discharge. The Company hereby agrees
that, if the Company shall make any deposit of money and/or Eligible Obligations
with respect to any Securities of the Fourth Series, or any portion of the
principal amount thereof, as contemplated by Section 801 of the Indenture, the
Company shall not deliver an Officer's Certificate described in clause (z) in
the first paragraph of said Section 801 unless the Company shall also deliver to
the Trustee, together with such Officer's Certificate, either:

          (a)  an instrument wherein the Company, notwithstanding the
satisfaction and discharge of its indebtedness in respect of such Securities,
shall retain the obligation (which shall be absolute and unconditional) to
irrevocably deposit with the Trustee or Paying Agent such additional sums of
money, if any, or additional Eligible Obligations (meeting the requirements of
Section 801), if any, or any combination thereof, at such time or times, as
shall be necessary, together with the money and/or Eligible Obligations
theretofore so deposited, to pay when due the principal of and premium, if any,
and interest due and to become due on such Securities or portions thereof, all
in accordance with and subject to the provisions of said Section 801; provided,
however, that such instrument may state that the obligation of the Company to
make additional deposits as aforesaid shall be subject to the delivery to the
Company by the Trustee of a notice asserting the deficiency accompanied by an
opinion of an independent public accountant of nationally recognized standing,
selected by the Trustee, showing the calculation thereof (which opinion shall be
obtained at the expense of the Company); or

          (b)  an Opinion of Counsel to the effect that the Holders of such
Securities, or portions of the principal and amount thereof, will not recognize
income, gain or loss for United States federal income tax purposes as a result
of the satisfaction and discharge of the Company's indebtedness in respect
thereof and will be subject to United States federal income tax on the same
amounts, at the same times and in the same manner as if such satisfaction and
discharge had not been effected.

          SECTION 108.   Trustee to Hold Class A Bonds In New York. So long as
any Securities of the Fourth Series remain Outstanding, the Trustee shall hold
in the State of New York all Class A Bonds delivered to and to be held by it
pursuant to Sections 1602 and 1701 of the Indenture; provided that the Trustee
may hold such Class A Bonds in another jurisdiction if it receives an Opinion of
Counsel to the effect that the perfection and priority of the security interest,
if any, created by the last sentence of such Section 1701 will continue in such
other jurisdiction and notifies the Company of such change in jurisdiction.

ARTICLE TWO

Miscellaneous Provisions

          SECTION 201.   This Supplemental Indenture No. 3 is a supplement to
the Indenture. As supplemented by this Supplemental Indenture No 3, the
Indenture is in all respects ratified, approved and confirmed, and the Indenture
and this Supplemental Indenture No. 3 shall together constitute the Indenture.

          SECTION 202.   The recitals contained in this Supplemental Indenture
No. 3 shall be taken as the statements of the Company, and the Trustee assumes
no responsibility for their correctness and makes no representations as to the
validity or sufficiency of this Supplemental Indenture No. 3.

          This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.


--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture No. 3 to be duly executed, and their respective corporate seals to be
hereunto affixed and attested, all as of the day and year first written above.

 

PPL ELECTRIC UTILITIES CORPORATION

     

By:   /s/  James E. Abel                                                       
Name: James E. Abel
Title: Treasurer

Attest:

  /s/ Diane M. Koch                  
Assistant Secretary



--------------------------------------------------------------------------------



   

JPMORGAN CHASE BANK

By: /s/ Alfia
Monastra                                                            
    Name: Alfia Monastra
    Title: Vice President

Attest:

  /s/ Sonja Egge                 
Sonja Egge
Assistant Vice President



--------------------------------------------------------------------------------



COMMONWEALTH OF PENNSYLVANIA

)

 

)    ss.:

COUNTY OF LEHIGH

)



 

               On this 22nd day of May, 2003, before me, a notary public, the
undersigned, personally appeared James E. Abel, who acknowledged himself to be
the Treasurer of PPL ELECTRIC UTILITIES CORPORATION, a corporation of the
Commonwealth of Pennsylvania and that he, as such Treasurer, being authorized to
do so, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by himself as Treasurer.



               In witness whereof, I hereunto set my hand and official seal.

   

   /s/ Francine A. Greenzweig                                     
Notary Public

               

NOTARIAL SEAL
FRANCINE A. GREENZWEIG, Notary Public
City of Allentown, Lehigh County, PA
My Commission Expires, October 29, 2006



--------------------------------------------------------------------------------



STATE OF NEW YORK

)

 

)    ss.:

COUNTY OF NEW YORK

)



 

               On this 23rd day of May, 2003, before me, a notary public, the
undersigned, personally appeared Alfia Monastra, who acknowledged herself to be
a Vice President of JPMORGAN CHASE BANK, a corporation and that she, as such
Vice President, being authorized to do so, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
herself as Vice President.



               In witness whereof, I hereunto set my hand and official seal.

   

By: /s/ James M. Foley                                 
       Notary Public

       

JAMES M. FOLEY NO. 01FO6348400
Notary Public, State of New York
Qualified in New York County
My Commission Expires Aug. 31, 2006

 

JPMorgan Chase Bank, hereby certifies that its precise name and address as
Trustee hereunder are:

 

JPMorgan Chase Bank
Institutional Trust Services
4 New York Plaza, 15th Floor
New York, New York 10004
Attn: International/Project Finance Group

             

   

JPMORGAN CHASE BANK

By: /s/ Sonja Egge                                                            
    Assistant Vice President



--------------------------------------------------------------------------------





SCHEDULE A

Supplemental
Indenture No.



Dated as of



Series



Series Designation



Principal
Amount
Authorized



Principal
Amount
Issued



Principal
Amount
Outstanding 1



1

August 1, 2001

First

Senior Secured Bonds,
5 7/8% Series due 2007

$ 300,000,000

$ 300,000,000

$ 300,000,000

1

August 1, 2001

Second

Senior Secured bonds,
6 1/4% Series due 2009

$ 500,000,000

$ 500,000,000

$ 500,000,000

2

February 1, 2003

Third

Senior Secured Bonds, 3.125%
Pollution Control Series due 2008

$ 90,000,000

$ 90,000,000

$ 90,000,000



1 As of May 1, 2003.

 

 

 